Case 1:19-cv-01707-KAM-RER Document 11 Filed 08/05/19 Page 1 of 1 PagelID #: 42

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

DERRIK U DENNIS on behalf of himself and
all others similarly situated, Case No. 19-cv-01707-KAM-RER

STIPULATION OF DISMISSAL

Plaintiff, WITH PREJUDICE

V.

TGHI, Inc. doing business as Targus,
Defendant.

 

 

IT IS HEREBY STIPULATED AND AGREED by and between the undersigned counsel
for their respective parties, that the above-entitled action against Defendant TGHI, Inc., doing
business as Targus, shall be and hereby is dismissed with prejudice and without costs, or
disbursements, or attorneys’ fees to any party, pursuant to Rule 41(a) of the Federal Rules of

Civil Procedure.

 

 

Respectfully submitted,
SHALOM LAW, PLLC DENTONS US a
Ae
By: P By: we ’ ;
Jonathan Shalom, Esq. Timothy-4-Straub
124-04 Metropolitan Avenue I Avenue of the Americas
Key Gardens, New York 11374 New York, New York 10020

Dated: August 5, 2019
